Citation Nr: 0722423	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus to include as a result 
of exposure to herbicides.   


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from August 1958 to 
November 1980.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of service connection for hypertension secondary to 
service-connected diabetes mellitus to include as a result of 
exposure to herbicides is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

During the pendency of the appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, herein Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between service 
and the disorder which is the basis of claim; 4) degree of 
disability; and 5) effective date of the disability.  The 
veteran has not received this notice.  

The Board observes that this case is not ready for appellate 
review for several other reasons.  The service medical 
records are not associated with the claims folder.  It is 
clear that the records had been associated with the claims 
folder at one point as they are referred to in the rating 
decisions of June 1999, April 2000, May 2002, and February 
2004, and the supplemental statement of the case of February 
2004.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  

The record indicates that hypertension has been reported on 
several occasions, including arterial hypertension on VA 
examination of August 2002, and labile arterial hypertension 
on VA examination of November 2000.  More recently, the 
veteran's physician submitted a letter indicating he had 
reviewed the veteran's military records and stated it was 
obvious that hypertension existed during active duty in the 
1960s and 1970s.  Under these circumstances, the Board finds 
that a remand is required.  

Accordingly, this case is REMANDED for the following action:

1. Review the claims files and ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 2000 
(VCAA) is completed. In particular, the AMC 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) are fully met.

2.  Secure the veteran's service medical 
records and associate them with the claims 
folder.  For all records maintained by a 
federal department or agency, the VA must 
continue its efforts until all records are 
obtained or unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain them would be futile.  If no 
such records exist, this fact should be 
documented.  

3. After any records are added to the claims 
file and/or sufficient time has been allowed 
for the veteran to respond, the AMC should 
schedule the veteran for an appropriate 
examination to determine the nature and 
etiology of hypertension.  

All indicated tests and studies should be 
performed and all findings should be reported 
in detail. The claims folder must be made 
available to and reviewed by the examiner. The 
examiner should indicate that he/she has 
reviewed the claims folder. 

The examiner is requested to render the 
following opinions: Does the veteran currently 
have hypertension.  If so, is it at least as 
likely as not (50 percent probability or 
greater) that any hypertension, is related to 
the veteran's period of service, including as 
a result of exposure to herbicides.  The 
examiner should specifically address whether 
the veteran's service-connected disabilities, 
particularly his diabetes mellitus, type II 
caused or aggravated the hypertension.  If it 
is determined that hypertension is aggravated 
by diabetes mellitus, type II, indicate the 
degree of disability (but only that degree) 
over and above the degree of disability 
existing prior to the aggravation.

Complete detailed rationale is requested for 
reach opinion that is rendered.  The term "at 
least as likely as not" does not mean "within 
the realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
causation.

5.  Thereafter, the RO should readjudicate the 
claim for compensation.  If any of the 
benefits sought on appeal remains denied, the 
appellant and the appellant's representative 
if any should be provided a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



